Miller, J.,
concurs in part and dissents in part and votes to further modify the order appealed from, on the law, and to deny those branches of the motion of the Town of Babylon which were for summary judgment dismissing the second and sixth causes of action, with the following memorandum, in which Ritter, J., concurs. I concur in the conclusion of the majority to reinstate those causes of action predicated upon common-law principles of negligence and to recover damages for wrongful death. However, I would further reinstate the causes of action in the complaint based upon violations of Labor Law § 241 (6) and (7).
On July 16, 1986, the plaintiff’s decedent, then 23 years of age, was electrocuted while cutting down a dead tree. The tree was situated on land owned by the defendant Town of Babylon. Electric power transmission lines ran through the branches of the tree. The decedent was standing on an uninsulated platform provided by his employer Rainbow Landscaping and Design Co. when he apparently came into contact with the electric power lines, causing his death.
The plaintiff’s second and sixth causes of action allege violations of Labor Law § 241 (6) and (7). The majority in this case, without comment, agrees with the determination of the Supreme Court that liability against the Town of Babylon cannot be imposed based upon those provisions. In my opinion, such a conclusion does not comport with the statute’s remedial purpose.
Labor Law § 241 (6) provides, in pertinent part:
"All contractors and owners and their agents * * * when constructing or demolishing buildings or doing any excavating in connection therewith, shall comply with the following requirements * * *
"All areas in which construction, excavation or demolition work is being performed shall be so constructed, shored, equipped, guarded, arranged, operated and conducted as to provide reasonable and adequate protection and safety to the persons employed therein or lawfully frequenting such places.”
This statute imposes a nondelegable duty pursuant to which landowners are vicariously responsible for any breach of the requirements of the statute, irrespective of their control or supervision of the work site (see, Allen v Cloutier Constr. Corp., 44 NY2d 290, 300; Monroe v City of New York, 67 AD2d 89). *615The statute’s stated purpose is to serve as an inducement to owners and contractors so as to assure that only financially responsible and safety-conscious subcontractors are engaged so that a high standard of care is maintained at the work site (see, Allen v Cloutier Constr. Corp., supra). To effectuate the policy underlying this enactment, courts have applied this statute with great liberality (see, e.g., Mosher v State of New York, 80 NY2d 286).
The gravamen of the complaint is that the plaintiff’s decedent, while attempting to remove a dead tree along the Town’s roadway, was electrocuted because the aerial platform he was standing on was uninsulated and therefore, did not comply with 12 NYCRR part 3 (see, 12 NYCRR 3.12). In my view, the removal of dead trees along the Town’s roadway to make the roadway safe for its intended use constitutes the type of activity falling within the purview of Labor Law § 241 (6) (see, Mosher v State of New York, supra). Under the circumstances, I find that summary judgment in favor of the defendant Town of Babylon with respect to the plaintiff’s second and sixth causes of action was inappropriate.
On constraint of Ross v Curtis-Palmer Hydro-Elec. Co. (81 NY2d 494), I concur with the majority’s affirmance of the Supreme Court’s determination that the plaintiff has no cause of action under Labor Law § 240 (1), commonly known as the "Scaffold Law.”